Case: 2:19-cv-01041-EAS-EPD Doc #: 610 Filed: 04/06/21 Page: 1 of 1 PAGEID #: 6418




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


OLYMBEC USA LLC,

              Plaintiff,
                                                  Case No. 2:19-cv-1041

       vs.                                        Judge Edmund A. Sargus, Jr.

                                                  Magistrate Judge Elizabeth P. Deavers

CLOSED LOOP REFINING
AND RECOVERY, INC.,
et al.,

              Defendants.

                                          ORDER

       For good cause shown, Plaintiff’s unopposed motion for leave to file a reply to MRM’s

surreply regarding the Kuusakoski Settlement (ECF No.609) is GRANTED. The Clerk is

DIRECTED to detach and file the reply attached to the motion.

       IT IS SO ORDERED.



                                           /s/ Elizabeth A. Preston Deavers______
DATED: April 6, 2021                       ELIZABETH A. PRESTON DEAVERS
                                           UNITED STATES MAGISTRATE JUDGE
